Citation Nr: 1818087	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  11-00 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Ralph V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1968 to February 1972.  He had subsequent service in the United States Navy Reserve.  

This case has been before the Board on multiple occasions, the last time in April 2017.  In its latest decision, the Board denied the Veteran's claim of service connection hypertension, claimed as the result of Agent Orange exposure or secondary to his service-connected diabetes mellitus.  

In September 2017, pursuant to a joint motion by the Veteran and VA (the parties), the United States Court of Appeals for Veterans Claims (Court) vacated the Board's April 2017 decision and remanded the matter to the Board for compliance with the instructions in the joint motion.

In April 2012, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  


FINDING OF FACT

The Veteran's hypertension is the result of his exposure to Agent Orange in the Republic of Vietnam.


CONCLUSION OF LAW

The Veteran meets the criteria for service connection for hypertension on a presumptive basis.  38 U.S.C. §§ 1110, 1116, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309(e) (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has hypertension as a result of his exposure to Agent Orange in the Republic of Vietnam.  After reviewing the record, the Board agrees.  

For certain disabilities, service connection may be presumed when the Secretary of VA determines that they are the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C. § 1116; 38 C.F.R. § 3.309(e).  By virtue of his Vietnam service, the Veteran is presumed to have had such exposure.  38 C.F.R. § 3.307(a)(6)(iii).  

Although hypertension is not listed as a condition that is presumed to be the result of herbicide exposure, the National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924-47,926 (Aug. 10, 2012). Moreover, hypertension may still be service-connected if there is medical evidence directly linking the hypertension to a veteran's exposure to toxic herbicides (e.g., the dioxin in Agent Orange) in service. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A review of the evidence discloses that the Veteran's hypertension was initially manifested in 2009, many years after his separation from service.  Nevertheless, in August 2015, VA examined the Veteran to determine the etiology of that disorder.  The examining VA physician acknowledged the limited and suggestive evidence of an association between the condition and exposure to herbicides. However, she noted that the medical data derived from review of extensive information compiled on many thousands of veterans did not conclusively confirm an association between hypertension and exposure to herbicides.  In June 2016, the VA examiner confirmed and continued her conclusion.  Therefore, she opined that it was less likely than not that the Veteran's hypertension was related to Agent Orange exposure.  

In February 2018, the Veteran submitted a November 2016 article from the American College of Occupational and Environmental Medicine concerning a 2013 study on the relationship between Agent Orange exposure and hypertension.  The study concluded that exposure to occupational herbicides in Vietnam was significantly associated with a risk for hypertension.

In February 2018, D. C. R., M.D. reviewed the Veteran's claims file and conducted a tele-conference with the Veteran.  In addition, he reviewed medical literature and commented on the September 2016 VA examiner's opinion.  Thereafter, Dr. R. opined that it was at least as likely as not that the Veteran's hypertension had been caused by exposure to herbicides, including Agent Orange, while serving in Vietnam.  

In sum, the Board has received carefully researched, in-depth opinions from VA and a private practitioner which are, essentially, in equipoise; that is, they do not prove or disprove the Veteran's claim of service connection for hypertension.  . Under such circumstances, all reasonable doubt is resolved in favor of the Veteran, and the claim will be decided on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for hypertension is warranted.  


ORDER

Service connection for hypertension is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


